                                   1                     IN THE UNITED STATES DISTRICT COURT

                                   2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    BRADLEY COOPER and TODD LABAK,        Case No. 14-cv-00360-CW
                                        Individually and On Behalf of
                                   5    All Others Similarly Situated,
                                                                              ORDER REGARDING CLASS ACTION
                                   6                Plaintiffs,               SETTLEMENT DOCUMENTS
                                   7          v.
                                                                              (Dkt. No. 122)
                                   8    THORATEC CORPORATION, GERHARD
                                        F. BURBACH, TAYLOR C. HARRIS,
                                   9    and DAVID V. SMITH,
Northern District of California
  United States District Court




                                  10                Defendants.

                                  11

                                  12        The Court heard Plaintiffs’ motion for preliminary approval

                                  13   of their class action settlement on March 5, 2018.      Plaintiffs’

                                  14   proposed notice of settlement states that the Court appointed

                                  15   Plaintiff Todd Labak as class representative and makes no mention

                                  16   of Lead Plaintiff Bradley Cooper.    Plaintiffs’ counsel

                                  17   represented at the hearing that Labak is the sole class

                                  18   representative.    However, the Court appointed Cooper as Lead

                                  19   Plaintiff on April 21, 2014, pursuant to the Private Securities

                                  20   Litigation Reform Act, 15 U.S.C. § 78u-4(a)(3)(B), and Federal

                                  21   Rule of Civil Procedure 23.    See Docket Nos. 21, 11.   Plaintiffs

                                  22   subsequently filed a motion for class certification in which they

                                  23   sought appointment of Labak as a class representative pursuant to

                                  24   Federal Rule of Civil Procedure 23.    The motion refers to Cooper

                                  25   as “Lead Plaintiff” and does not seek to withdraw Cooper as Lead

                                  26   Plaintiff.   Docket No. 98 at ii.   It does not appear that

                                  27   Plaintiffs have otherwise sought to withdraw Cooper as Lead

                                  28   Plaintiff, and the Court’s order granting Plaintiffs’ motion for
                                   1   class certification states that “Labak and Cooper are adequate

                                   2   class representatives.”   Docket No. 119 at 6.   The Court ORDERS

                                   3   Plaintiffs to file a supplemental brief that explains their

                                   4   representation that Cooper is not a class representative and that

                                   5   Labak is the sole class representative no later than two days

                                   6   from the date of this order.   If Plaintiffs determine that Cooper

                                   7   remains a class representative, Plaintiffs should explain whether

                                   8   they will seek to withdraw Cooper as a class representative and

                                   9   confirming that they do not plan to request that the Court
Northern District of California
  United States District Court




                                  10   approve an incentive award for Cooper.

                                  11        As stated at the hearing, should this Court preliminarily

                                  12   approve the class action settlement, Plaintiffs must provide with

                                  13   their final approval documents information on the settlement

                                  14   administrator selection process, how many settlement

                                  15   administrators submitted proposals, what methods of notice and

                                  16   claims payment were proposed, and the lead class counsel’s firm’s

                                  17   history of engagements with the settlement administrator over the

                                  18   last two years.   See Procedural Guidance for Class Action

                                  19   Settlements (updated Nov. 1, 2018 and Dec. 5, 2018) (Procedural

                                  20   Guidance).

                                  21        The Court ORDERS Defendants to file an affidavit or

                                  22   declaration stating whether they provided notices to the

                                  23   appropriate state and federal officials in compliance with the

                                  24   Class Action Fairness Act, 28 U.S.C. § 1715, no later than two

                                  25   days from the date of this order.    If Defendants have not yet

                                  26   provided such notices, Defendants must state when they intend to

                                  27   provide these notices.

                                  28        The Court ORDERS that the parties file their “side
                                                                        2
                                   1   agreement” described in the “Opt-out Termination Right,

                                   2   Confidentiality” Section of the stipulation under seal no later

                                   3   than two days from the date of this order.   See Stip. of

                                   4   Settlement at 27, Docket No. 122-1.

                                   5        The Court ORDERS that the parties make the changes described

                                   6   below to the settlement documents and file revised copies of the

                                   7   enumerated documents no later than two days from the date of this

                                   8   order.

                                   9        The Court addresses each document requiring changes
Northern District of California
  United States District Court




                                  10   separately below.   However, the parties should revise the caption

                                  11   in each settlement document to reflect this order’s caption.   The

                                  12   parties should also replace each placeholder date in each

                                  13   document that includes such a date with the relevant date

                                  14   determined at the hearing.

                                  15        A.   Stipulation

                                  16        The parties should revise this sentence, “Additional sums

                                  17   for this purpose may be paid prior to the Effective Date from the

                                  18   Escrow Account upon agreement of the Parties or order of the

                                  19   Court,” to state, “Additional sums for this purpose may be paid

                                  20   prior to the Effective Date from the Escrow Account upon order of

                                  21   the Court.”   Stip. of Settlement at 18.

                                  22        The parties should state that any amount less than $20 is

                                  23   presumptively too costly to distribute to any class member, but

                                  24   that Plaintiffs will seek Court approval before distributing any

                                  25   remaining settlement funds to the cy pres recipient in any event.

                                  26        B.   Full-length Notice

                                  27        Plaintiffs should omit the requirement that any objection

                                  28   “be delivered” to class and defense counsel.   Notice at 9, Docket
                                                                        3
                                   1   No. 122-2.   Objections should be filed with the Court only.   See

                                   2   Procedural Guidance.   Plaintiffs should include in the notice

                                   3   that objections and supporting materials must clearly identify

                                   4   the case name and number, and that the Court can only approve or

                                   5   deny a settlement and cannot change the terms of the settlement.

                                   6   See id.

                                   7        Plaintiffs should include instructions on how to access the

                                   8   case docket via PACER and inform class members to check the

                                   9   settlement website or PACER to confirm that the final approval
Northern District of California
  United States District Court




                                  10   hearing date has not changed.   Plaintiffs should state that the

                                  11   settlement administrator will immediately post any changes to the

                                  12   final approval hearing date to the settlement website.

                                  13   Plaintiffs should state that the class members will not be

                                  14   informed of a change in the final approval hearing date and that

                                  15   they must affirmatively seek this information by checking the

                                  16   settlement website or PACER.

                                  17        Plaintiffs should state when they will upload the various

                                  18   settlement documents to the settlement website and activate it.

                                  19        Plaintiffs should revise this clause, “(c) the materiality

                                  20   [sic] any allegedly false and misleading statements,” to state,

                                  21   “(c) the materiality of any allegedly false and misleading

                                  22   statements.”   Notice at 2.

                                  23        Plaintiffs should revise this sentence, “These negotiations

                                  24   resulted in the agreement to settle all claims of the Class

                                  25   against the Defendants, i.e., the Stipulation, entered into on

                                  26   January [], 2019 (‘Effective Date’),” to state, “These

                                  27   negotiations resulted in the agreement to settle all claims of

                                  28   the Class against the Defendants, i.e., the Stipulation, entered
                                                                        4
                                   1   into on February 1, 2019.”   Notice at 4.

                                   2        Plaintiffs should define “Effective Date” in accordance with

                                   3   the stipulation’s definition in or following this sentence, “In

                                   4   return for the payment of the Settlement Fund . . . upon the

                                   5   Effective Date.”   Id.

                                   6        Plaintiffs should revise this sentence, “The date of [sic]

                                   7   covering a ‘short sale’ is deemed to be the date of purchase of

                                   8   Thoratec common stock . . .” to state, “The date of purchase

                                   9   covering a ‘short sale’ is deemed to be the date of purchase of
Northern District of California
  United States District Court




                                  10   Thoratec common stock . . . .”   Notice at 7.

                                  11        Plaintiffs should omit this clause, “(1) whether a Class

                                  12   should be certified for purposes of the Settlement and whether

                                  13   Class Representative and Class Counsel have adequately

                                  14   represented the Class . . . .”   Notice at 8.    Plaintiffs should

                                  15   renumber the remaining clauses in the revised sentence in

                                  16   numerical order starting with “(1).”   See id.

                                  17        If Cooper is a class representative, Plaintiffs should

                                  18   revise this sentence, “Todd Labak was appointed by the Court to

                                  19   represent the Class as Class Representative,” to state, “Bradley

                                  20   Cooper and Todd Labak were appointed by the Court to represent

                                  21   the Class as Class Representatives.”   Notice at 3.

                                  22        If Cooper is not a class representative or is a class

                                  23   representative but Plaintiffs do not intend to seek Court

                                  24   approval of an incentive award for Cooper, Plaintiffs should

                                  25   revise this sentence, “In addition, a Compensatory Award for the

                                  26   time and expenses incurred by Lead Plaintiffs will be sought, not

                                  27   to exceed $10,000 each,” to state, “In addition, a Compensatory

                                  28   Award for the time and expenses incurred by Lead Plaintiff Todd
                                                                        5
                                   1   Labak will be sought, not to exceed $10,000.”      Notice at 2.

                                   2   Plaintiffs should revise these sentences, “In addition, Class

                                   3   Counsel intend to apply to the Court on behalf of the Court-

                                   4   appointed Class Representatives Plaintiffs [sic] for

                                   5   reimbursement from the Settlement Fund of their reasonable time,

                                   6   costs and expenses directly relating to their representation of

                                   7   the Class.     Class Counsel will seek no more than $10,000 for each

                                   8   Class Representative,” to state, “In addition, Class Counsel

                                   9   intend to apply to the Court on behalf of the Court-appointed
Northern District of California
  United States District Court




                                  10   Class Representative Plaintiff Todd Labak for reimbursement from

                                  11   the Settlement Fund of his reasonable time, costs and expenses

                                  12   directly relating to his representation of the Class.      Class

                                  13   Counsel will seek no more than $10,000 as reimbursement for

                                  14   Labak.”      Notice at 8.   Plaintiffs should revise this clause,

                                  15   “and/or the application for the reimbursement of the reasonable

                                  16   costs and expenses of the Class Representatives . . .” to state,

                                  17   “and/or the application for the reimbursement of the reasonable

                                  18   costs and expenses of Class Representative Todd Labak.”      Notice

                                  19   at 9.

                                  20           If Cooper is a class representative and Plaintiffs intend to

                                  21   seek Court approval of an incentive award for Cooper, Plaintiffs

                                  22   should revise this clause, “whether the Class Representative’s

                                  23   application for reimbursement of costs and expenses should be

                                  24   granted,” to state, “whether the Class Representatives’

                                  25   application for reimbursement of costs and expenses should be

                                  26   granted.”     Notice at 8.

                                  27           C.    Summary Notice

                                  28           Plaintiffs should revise this sentence, “YOU ARE HEREBY
                                                                            6
                                   1   NOTIFIED . . . 1301 Clay Street, Oakland, CA, . . .” to state,

                                   2   “YOU ARE HEREBY NOTIFIED . . . 1301 Clay Street, Oakland, CA

                                   3   94612, . . . .”    Summary Notice at 1, Docket No. 122-4.

                                   4        Plaintiffs should revise this sentence, “If you purchased or

                                   5   acquired Thoratec Corporation common stock between May 11, 2011

                                   6   and November 4, 2014, your rights may be affected by the

                                   7   Settlement of this Action,” to state, “If you purchased or

                                   8   acquired Thoratec Corporation common stock between May 11, 2011

                                   9   and August 6, 2014, your rights may be affected by the Settlement
Northern District of California
  United States District Court




                                  10   of this Action.”   Id.

                                  11        Plaintiffs should revise this clause, “email:

                                  12   www.thorateclitigation.com” to include either an email address or

                                  13   other instructions on how to electronically communicate with the

                                  14   settlement administrator.    Id.

                                  15        Plaintiffs should include that the full-length notice, proof

                                  16   of claim and release form    and other settlement documents are

                                  17   available through PACER and the settlement administrator’s

                                  18   website.   Id.

                                  19        If Cooper is not a class representative or is a class

                                  20   representative but Plaintiffs do not intend to seek Court

                                  21   approval of an incentive award for Cooper, Plaintiffs should

                                  22   revise this clause, “whether the Class Representative’s

                                  23   application for reimbursement of costs and expenses should be

                                  24   granted . . .” to state, “whether Class Representative Todd

                                  25   Labak’s application for reimbursement of costs and expenses

                                  26   should be granted . . . .”   Id.

                                  27        If Cooper is a class representative and Plaintiffs intend to

                                  28   seek Court approval of an incentive award for Cooper, Plaintiffs
                                                                          7
                                   1   should revise this clause, “whether the Class Representative’s

                                   2   application for reimbursement of costs and expenses should be

                                   3   granted . . .” to state, “whether the Class Representatives’

                                   4   applications for reimbursement of costs and expenses should be

                                   5   granted . . . .”   Id.

                                   6        D.   Proof of Claim and Release Form

                                   7        Plaintiffs should include in Section “A. General

                                   8   Instructions & Information” the settlement administrator’s

                                   9   telephone number and email address or explain how one can
Northern District of California
  United States District Court




                                  10   otherwise electronically communicate with the settlement

                                  11   administrator.   Proof of Claim and Release Form at 1, Docket No.

                                  12   122-5.

                                  13        Plaintiffs should revise this sentence, “You are urged to

                                  14   read carefully the accompanying Notice of Proposed Settlement of

                                  15   Class Action, Motion for Attorneys’ Fees and Expenses, and Final

                                  16   Approval Hearing (the ‘Notice’),” to state, “You are urged to

                                  17   read carefully the accompanying Notice of Proposed Settlement of

                                  18   Class Action (the ‘Notice’).”   Id.

                                  19        Plaintiffs should revise these clauses, “you may email the

                                  20   Settlement Administrator’s electronic filing department at

                                  21   www.Thoratectherapeuticslitigation.com . . .” and “you should

                                  22   contact the electronic filing department at

                                  23   www.Thorateclitigation.com . . .” by omitting the references to

                                  24   these websites and including instead email addresses or

                                  25   instructions on how one can otherwise electronically communicate

                                  26   with the filing department.   Id. at 2.

                                  27        Plaintiffs should revise this sentence, “The date of [sic]

                                  28   covering a ‘short sale’ . . .” to state, “The date of purchase
                                                                        8
                                   1   covering a ‘short sale’ . . . .”       Id. at 2.

                                   2        Plaintiffs should revise this phrase, “Northern District of

                                   3   Illinois,” to state, “Northern District of California.”      Id. at

                                   4   5.

                                   5        Plaintiffs should include the settlement administrator’s

                                   6   telephone number and email address or instructions on how one can

                                   7   otherwise electronically communicate with the settlement

                                   8   administrator following the sentence, “If you have any questions

                                   9   or concerns regarding your claim, please contact the Settlement
Northern District of California
  United States District Court




                                  10   Administrator.”   Id. at 7.

                                  11        E.   Proposed Order Preliminarily Approving Settlement

                                  12        Plaintiffs should revise the date in the first sentence from

                                  13   “January 30, 2019” to “February 1, 2019.”      Proposed Order at 1,

                                  14   Docket No. 122-3.

                                  15        Plaintiffs should revise this clause, “and served upon Class

                                  16   Counsel no later than fourteen (14) days prior to the date

                                  17   scheduled herein for the Final Approval Hearing,” to state, “no

                                  18   later than fourteen (14) days prior to the date scheduled herein

                                  19   for the Final Approval Hearing.”       Id. at 5.

                                  20        Plaintiffs should omit this sentence, “Copies of the

                                  21   objections and supporting documents for Class Counsel shall be

                                  22   served upon Leigh Handelman Smollar, Esq. . . . .”     Id.

                                  23        Plaintiffs should state that any amount less than $20 is

                                  24   presumptively too costly to distribute to any class member, but

                                  25   //

                                  26

                                  27

                                  28
                                                                          9
                                   1   that Plaintiffs will seek Court approval before distributing any

                                   2   remaining settlement funds to the cy pres recipient in any event.

                                   3

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated:   March 7, 2019
                                                                            CLAUDIA WILKEN
                                   7                                        United States District Judge
                                   8

                                   9
  United States District Court
Northern District of California




                                  10

                                  11

                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                       10
